Citation Nr: 0116597	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to in-
service tobacco use and nicotine dependence.


REPRESENTATION

Appellant represented by:	Joseph I. Carter, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel


INTRODUCTION

The veteran had active duty from April 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for COPD 
based on the finding that the claim for that disability was 
not well-grounded.  


REMAND

The veteran contends that his current pulmonary disease is 
related to service, specifically to smoking cigarettes in 
service.  He urges that nicotine dependence began when he was 
provided cigarettes routinely in his c-rations while 
stationed overseas.  He disputes an isolated personal history 
in the medical record that dates his smoking to age 10 and 
instead dates his habit and thus his dependence to the time 
he began regularly receiving cigarettes in the c-rations 
provided by the army.  

Pursuant to his request, the veteran was afforded a Travel 
Board hearing in February 2001.  However, after the hearing, 
VA was unable to locate the tape of hearing, such that a 
transcript of the proceedings could not be prepared.  In a 
June 2001 letter, the Board explained the situation to the 
veteran and offered him the opportunity for another hearing.  
In response, the veteran indicated in that he indeed wanted 
another Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take all necessary steps to 
schedule the veteran for a hearing before 
a member of the Board at the Atlanta RO as 
soon as practicable.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





